Citation Nr: 0635694	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-08 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

Entitlement to service connection for a heart disorder.

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
February 1972.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).  The veteran perfected a timely appeal to the 
Board.  The veteran testified at a videoconference hearing in 
October 2004.  The Board remanded the case in February 2005 
for additional development of the record.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By letter dated in September 2006, the veteran was notified 
that the Veterans Law Judge who conducted the October 2004 
videoconference hearing is no longer employed by the Board.  
He was advised that the law required that the Veterans Law 
Judge who conducts the hearing on an appeal must participate 
in any decision made on that appeal.  He was requested to 
indicate if he wanted another hearing.  In October 2006, the 
veteran responded that he wished to have another 
videoconference hearing before a Veterans Law Judge at the 
regional office.  As such, the case must be remanded for 
scheduling of the requested hearing.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.700 (2006).


Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


